              Case 1:19-cv-01445-BAM Document 5 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   TRAVELODGE HOTELS, INC.,                            Case No. 1:19-cv-01445-BAM

10                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                         PROVIDE CORRECTED REQUEST FOR
11           v.                                          ABSTRACT OF JUDGMENT OR PROVIDE
                                                         SUPPLEMENTAL BRIEFING
12   JSK HOSPITALITY, LLC, et al.,
                                                         (Doc. No. 4)
13                   Defendants.
                                                         SEVEN-DAY DEADLINE
14

15

16         On September 30, 2020, Plaintiff Travelodge Hotels, Inc. filed an amended request for an

17 abstract of judgment as to judgment debtors Anilkumar Patel and Kavita Patel. (Doc. No. 4.)

18 The most recent copy of the judgment attached therein, entitled Order Granting Motion for

19 Final Judgment by Default and Entering Final Judgment by Default and dated March 8, 2019,
20 issued by the United States District Court for the District of New Jersey, specifies that

21 Defendants JSK Hospitality, LLC, Anilkumar Patel, Kavita A. Patel, Pushpa Patel, Ashok Patel,

22 Vandana A. Patel, Dipak G. Patel, Kailash D. Patel, also known as Kalash D. Patel, Kalpesh N.

23 Desai, and Alpa K. Desai, also known as Alpha K. Desai are jointly and severally liable in the

24 amount of $184,923.65. (Doc. No. 4 at 6.) On May 22, 2019, the document was certified by

25 the clerk of that court as a true and correct copy. (Id. at 4.) Plaintiff also provided a clerk’s

26 certification of a judgment to be registered in another district dated May 6, 2019, certifying the
27 attached copy of the judgment was entered on March 8, 2019, that no motion or appeal is

28 pending, and the time for appeal has expired. (Id. at 3.) This document has a CM/ECF filing


                                                     1
                 Case 1:19-cv-01445-BAM Document 5 Filed 10/05/20 Page 2 of 2


 1 stamp from the District of New Jersey, showing the document was filed in case number 1:19-at-

 2 00732 on October 14, 2019. (Id.)

 3          The request for abstract of judgment submitted by Plaintiff proffers that the judgment

 4 was entered on October 14, 2019, and the “[t]otal amount of judgment as entered or last

 5 renewed” is $186,709.55. (Id. at 1.) This amount is not referenced in any of the certified copies

 6 of the judgment entered or renewed. It is the general procedure of the Clerk of the Court to only

 7 enter an abstract of judgment that reflects the same monetary judgment as on the judgment as

 8 entered or last renewed. The certified judgment attached only demonstrates a judgment entered

 9 in the amount of $184,923.65. (Id. at 4, 6.)

10           Further, it does not appear that the October 14, 2019 date, entered by counsel as the date

11 that judgment was entered, is the proper date for this section of the form. Additionally, this

12 action for enforcement was filed in the Fresno division of the United States District Court for

13 the Eastern District of California, however, counsel entered the address for the Sacramento

14 division.

15          Accordingly, IT IS HEREBY ORDERED that within seven (7) days of entry of this

16 order:

17          1.      Plaintiff shall either file a corrected request for an abstract of judgment that

18                  reflects the same monetary judgment as entered or last renewed on the certified

19                  judgment, as well as the correct date of judgment and address of this Court; or

20          2.      If Plaintiff’s position is that the increased amount of monetary judgment and date

21                  of judgment as entered is appropriate, supplemental authority or documentation

22                  demonstrating the increased amount of monetary judgment may be appropriately

23                  entered by this Court, as well as a corrected abstract of judgment that incorporates

24                  the correct address of this Court.

25
     IT IS SO ORDERED.
26
27     Dated:      October 5, 2020                               /s/ Barbara   A. McAuliffe            _
                                                             UNITED STATES MAGISTRATE JUDGE
28


                                                         2
